Citation Nr: 1744845	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  16-50 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.  

2.  Entitlement to service connection for diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1953 to June 1955.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1.  The Veteran's left ear sensorineural hearing loss is etiologically related to his active service.

2.  The most probative evidence establishes the Veteran's diabetes mellitus was not present until more than one year following his discharge from service, and is not etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ear hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran was also afforded an opportunity for a hearing before a Decision Review Officer or the Board, but declined to do so.

The Board has also considered whether a VA examination is required in this case, relative to the Veteran's claim for service connection for diabetes mellitus.  VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

The Veteran's service treatment records are negative for a diagnosis of or treatment for diabetes mellitus, or any symptoms thereof.  The Veteran's outpatient treatment records indicate he does have diabetes mellitus; however, his VA outpatient treatment records indicate the disability's onset was more than thirty years after service.  There is no competent evidence suggesting that the post-service diabetes mellitus is related to active service.  Therefore, VA is not obliged to provide an examination or obtain an opinion in response to this claim.

Neither the Veteran nor his representative have identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days after December 31, 1946, and manifests diabetes mellitus to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as diabetes mellitus, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Hearing Loss

The Veteran seeks service connection for left ear hearing loss, which he contends originated in service.  

The medical evidence confirms the Veteran currently has a left ear hearing loss disability.  The central issue that must be resolved at this time is whether the Veteran's current disability originated during service or is otherwise related to service.  

Initially, the Board notes that the Veteran's service treatment records (STRs) show his hearing was within normal limits on entrance into active duty.  His STRs show whispered voice tests were performed at both entrance and separation.  The Veteran's DD-214 shows he was a Pole Lineman.  The U.S. Army has acknowledged this military occupational specialty (MOS) carries a high probability for exposure to acoustic trauma.  The Board notes that in addition to his MOS noise exposure, the Veteran has also reported that a truck backfired, while his left ear was close to the tailpipe, and he has experienced diminished hearing in his left ear since that time.  

On VA examination in April 2013, the Veteran's puretone threshold testing revealed evidence of a current profound left ear sensorineural hearing loss disability in accordance with 38 C.F.R. § 3.385.  During the initial examination, the audiologist found the Veteran's hearing loss was as likely as not related to his military noise exposure, because there were no audiometrics performed in service, but the Veteran had conceded military noise exposure.  

Following the above examination, the RO requested an addendum medical opinion.  Thereafter, in May 2013, the audiologist reversed her prior opinion, finding the Veteran's left ear hearing loss was less likely than not related to military noise exposure, because his hearing loss configuration was "not consistent with excessive noise exposure."  The examiner wholly failed to explain how or why his hearing loss was not consistent with noise exposure.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, the examiner wholly failed to acknowledge or discuss the Veteran's lay reports in her medical opinion.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Recently, the Board obtained a VA medical opinion from an Otolaryngologist in July 2017.  In sum, the physician stated he was "in total agreement with the opinion rendered in the original evaluation."  He explained that the "audiogram does not demonstrate hearing loss due to noise exposure."  However, he also failed to explain how this was so, given the fact the audiogram revealed the Veteran is completely deaf in his left ear, and as such, would not provide frequency indicators to determine whether the Veteran's hearing loss was likely a noise-induced sensorineural hearing loss or some other form of hearing loss, such as mechanical or mixed hearing loss.  

Notwithstanding the medical opinions provided by the April 2013 VA examiner and July 2017 VA physician, the Veteran has reported he was exposed to a truck backfire during his period of active duty.  Further, the Veteran has also consistently stated that he initially noticed his diminished hearing following this event, and that his hearing loss has continuously persisted and worsened since that time.  

In this case, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  The Board also notes that under certain circumstances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation.").  

Here, the Veteran has reported that he experienced diminished hearing in service, which has persisted ever since.  The Board finds the Veteran competent to report his hearing limitations.  It is generally within the competence of a lay person to identify and observe the effect of a disability under the ordinary conditions of daily life.  Many symptoms are readily observable by a lay person.  Accordingly, the lay evidence provided by the Veteran is unquestionably competent evidence.  In this respect, the Board finds the Veteran's own reports of experiencing decreased hearing to be at least as probative as the above-noted VA examiners' findings.

As previously noted, this appeal turns on whether there is a nexus between the Veteran's current disability and his exposure to acoustic trauma in service.  The Veteran has competently and credibly reported that he experienced hearing loss during and since service due to the in-service acoustic trauma.  Accordingly, a nexus to service is established.  To the extent the April 2013 and July 2017 VA examiners opined that it was less likely as not that the Veteran's hearing loss was related to his military service, the Board finds these opinions to be of limited probative value as the opinions failed to explain how the Veteran's current audiogram ruled out the possibility that his left ear deafness could have been caused by his reported acoustic trauma.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) .

In sum, the Board is satisfied that the evidence supporting a nexus between the Veteran's currently diagnosed disability and his in-service acoustic trauma is at least in equipoise with the evidence against a nexus.  Therefore, the Veteran is entitled to service connection for his left ear hearing loss disability.


Diabetes Mellitus

The Veteran's service treatment records are negative for evidence of diabetes mellitus.  In the course of his June 1955 separation examination, the Veteran's endocrine system was found to be normal.  

The Veteran asserts that he had diabetes mellitus in service; however, his outpatient treatment records from the Cleveland VAMC show the first date of established onset of diabetes was 1989, over 30 years after discharge.  Moreover, the Veteran has not submitted or identified any competent evidence of a nexus between his current diabetes mellitus and his active service.  Therefore, service connection for this claimed disability must be denied.  In reaching this decision, the Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's reports.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account as competent.  However, a layperson is not considered capable of opining, however sincerely, in regard to the diagnosis of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  For example, a veteran is competent to state that he experienced symptoms that are commonly associated diabetes mellitus, but he is not competent to diagnose himself with the disability.  As discussed above, the medical evidence fails to show diabetes mellitus was present in service or within one year of his discharge therefrom.  Therefore, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.





ORDER

Entitlement to service connection for a left ear hearing loss disability is granted.

Entitlement to service connection for diabetes mellitus is denied.  



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


